Citation Nr: 0818687	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a hemorrhoidectomy.

2.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent 
part, denied the claim for entitlement to service connection 
for ulcerative colitis and found that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for residuals of 
hemorrhoidectomy.  

The veteran's appeal was previously before the Board in May 
2007, when the Board granted a motion to advance this appeal 
on its docket.  Later in May 2007, the Board remanded the 
case for further action by the originating agency.

In November 2007, the veteran submitted a letter to VA 
stating that he was unable to continue with his appeal due to 
his motor neuron disease.  In February 2008, the Appeals 
Management Center asked the veteran to clarify whether he 
desired to withdraw his appeal.  He did not respond, but did 
report for a VA examination in connection with one of his 
claims.  His representative submitted a statement in lieu of 
a Form 646 in April 2008.  Therefore, the Board concludes 
that the veteran has not withdrawn his appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a 
hemorrhoidectomy was initially denied in a December 1953 
Board decision.  The veteran filed a claim to reopen in May 
2003 that was denied in the April 2004 rating decision on 
appeal.

2.  The evidence received since the December 1953 Board 
decision is cumulative or redundant of the evidence 
previously of record or does not raise a reasonable 
possibility of substantiating the claim.

3.  Ulcerative colitis was not present in service or until 
years thereafter, and is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for residuals of a 
hemorrhoidectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Ulcerative colitis was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in October 2007, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the October 2007 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the October 2007 letter.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In the October 2007 VCAA letter, the veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, he was informed of the reason for 
his prior denial of service connection in the December 1953 
rating decision.  VA has therefore substantially fulfilled 
its specific duties to notify with regard the veteran's claim 
to reopen.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the March 2008 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the record contains a proper VA medical opinion with regard 
to the claim for entitlement to service connection for 
ulcerative colitis.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claim to Reopen

Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Analysis

The veteran contends that he underwent a hemorrhoidectomy 
during active duty service in Korea in the summer of 1951.  
Service connection for residuals of a hemorrhoidectomy was 
denied in an unappealed December 1953 rating decision based 
on the absence of any medical evidence showing that residuals 
of a hemorrhoidectomy were incurred or aggravated by active 
duty service.  The evidence of record at that time included 
the veteran's service treatment records, which were negative 
for evidence of hemorrhoids or a hemorrhoidectomy during 
service, and a June 1953 statement from the veteran's private 
physician noting the presence of a radial scar on the 
veteran's anus that could be the result of a previous 
hemorrhoidectomy.  

While the veteran has contended that he does not remember 
submitting an earlier claim for service connection, the 
record contains a February 1953 claim for service connection 
signed by the veteran and his signed appeal to the Board in 
August 1953.  There has been no allegation that the veteran 
failed to receive notice of the December 1953 rating 
decision.  

The veteran's current claim to reopen was received in May 
2003.  The evidence added to the record since the December 
1953 claim is limited to multiple statements by the veteran 
that he developed hemorrhoids in service and underwent a 
hemorrhoidectomy in 1951 in Korea.  These statements are 
duplicative of previous arguments and are also insufficient 
to establish a reasonable possibility of substantiating the 
claim.  As the record contains no non-duplicative evidence 
pertaining to a previously unestablished element needed to 
substantiate the claim,  new and material evidence has not 
been submitted and reopening of the claim is denied.

Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his current ulcerative colitis is a 
result of dysentery and diarrhea that were incurred during 
active duty service in Korea.  Service treatment records are 
negative for evidence of dysentery or diarrhea, and the 
examination for separation in December 1953 shows that the 
veteran's anus and rectum were normal.

The post-service medical evidence of record includes records 
of private treatment dated July 1972 to October 1973 showing 
that the veteran was diagnosed with ulcerative colitis and 
underwent a procto-colectomy in 1970. 

In May 2003, the veteran submitted a letter from his VA 
physician stating that the veteran had developed acute 
haemorragic diarrhea shortly after his arrival in South 
Korea.  In 1969, the veteran experienced an acute 
exacerbation of symptoms that was diagnosed as ulcerative 
colitis and he underwent a para-ileostomy hernia in 1996.  
The VA doctor concluded that the veteran's ulcerative colitis 
first occurred during his service in South Korea.  

In addition, the veteran also submitted a May 2004 letter 
from his private physician who noted that the veteran's 
troubles on active duty service in Korea significantly 
contributed to his subsequent diagnosis of ulcerative 
colitis.  The private doctor also stated that while there 
were no records to confirm or deny the veteran's claim of 
infectious diarrhea in Korea, the veteran had provided him 
with numerous written recollections of his in-service 
illness.  

The record also contains a March 2008 medical opinion from 
another VA physician.  After reviewing the claims folder, the 
VA doctor concluded that it was less likely than not that 
veteran's current ulcerative colitis had its onset in service 
or was related to an in-service disease or injury.  To 
support his opinion, the VA physician noted that amebic 
dysentery and bacillary dysentery are self-limited illnesses, 
and while severe and unremitting diarrhea may represent 
ulcerative colitis, there was no evidence in the veteran's 
records that this was the case.  The physician also noted 
that ulcerative colitis was not diagnosed until 15 years 
after the veteran's separation from active duty service.  

The record clearly shows a current diagnosis of ulcerative 
diagnosis.  In addition, the veteran has reported that he 
experienced dysentery and diarrhea during service.  While the 
service medical records do not document such illnesses, the 
veteran is competent to report that they occurred and has 
submitted a copy of a letter he wrote during active duty 
service that references his diarrhea.  The Board notes 
parenthetically, that the veteran has not reported dysentery 
during combat or that he participated in combat.  The 
provisions of 38 U.S.C.A. § 1154(b) are not for application.  
In any event those provisions would only create a presumption 
that dysentery occurred in service.  Evidence of a nexus 
between current disability and service would still be 
required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  The Board has recognized the occurrence of 
dysentery in service.  

Two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

The veteran, however, has not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that he experienced dysentery and diarrhea 
during active duty service in 1951, but that he did not 
experience further symptoms of these conditions or ulcerative 
colitis until the 1960s, more than ten years after his 
discharge from active duty service.  

The balance of the medical evidence is against finding a 
nexus between the veteran's current disability and his active 
duty service.  While a private physician has submitted a May 
2003, letter stating that his in-service dysentery and 
diarrhea were the initial manifestations of ulcerative 
colitis, another private physician opined in May 2004 that it 
was not possible to determine whether the ulcerative colitis 
was related to the in-service dysentery.  The May 2003 letter 
does not reflect consideration of the service treatment 
records.  The failure to consider this evidence is 
significant given the negative service treatment records and 
the reports that symptoms of ulcerative colitis were first 
noted more than 10 years after his discharge.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 
5 Vet. App. 229 (1993).  The failure to consider this 
evidence renders the opinion of little probative value.  
Boggs v. West, 11 Vet. App. 334, 345 (1998).  Conversely, the 
March 2008 VA medical opinion against the claim was rendered 
after full review of the veteran's claims folder and includes 
a fully supported rationale.  The Board therefore finds that 
the March 2008 VA physician's opinion is the most probative 
evidence regarding a nexus between the veteran's ulcerative 
colitis and active duty service.

The Board also notes that as a lay person, the veteran is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was more than ten years after his separation from active duty 
service.  In addition, the weight of the medical evidence is 
against a finding that the veteran's ulcerative colitis is 
related to his active duty service.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).






ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for entitlement to service 
connection for residuals of a hemorrhoidectomy is denied.

Entitlement to service connection for ulcerative colitis is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


